DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 12 of U.S. Patent No. 10881889. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent claims correspond to the limitations of the instant claims. The difference being the patent claims are narrower than the instant claims. In effect, the patent claims are a species of the generic instant claims. It has been held that the generic invention is “anticipated” by the “species”. Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. See claim mapping below.

Instant claims:

Claim 14: A method of training gait of a user on a surface, the method comprising the steps of: affixing a pair of boots to the user on the surface: and constraining a gait pattern of the boots by controlling stride length, hip flexion, and knee flexion using a pair of linkages connected at proximal ends to the boots and at distal ends to a crank assembly (patent claim 1, wherein a treadmill as claimed in the patent is a narrower type of surface).

Claim 15: The method of claim 14, further comprising the step of facilitating proper heel strike by controlling ankle angle (patent claim 2).

Claim 16: The method of claim 14, further comprising the step of facilitating proper forefoot position by controlling foot rotation (patent claim 3).

Claim 17: The method of claim 14, further comprising the step of adjusting hip and knee flexion of the gait pattern (patent claim 4).

Claim 18: The method of claim 14, further comprising the step of adjusting stride length (patent claim 6).

Claim 19: The method of claim 14, further comprising the step of facilitating proper knee extension of the user (patent claim 7).

Claim 20: The method of claim 14. further comprising the step of facilitating smooth continuous motion by the user throughout the gait pattern (patent claim 8).

Claim 21: The method of claim 14, wherein each boot is pivotable about an axis perpendicular to a respective linkage and parallel to ground (patent claim 12).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al (US 2015/0297934).

Agrawal teaches regarding claim: 

Claim 14: A method of training gait of a user on a surface (FIG 11A), the method comprising the steps of: affixing a pair of boots (shoes 613 as seen in FIG 12) to the user on the surface (as seen in FIG 11A): and constraining a gait pattern of the boots by controlling stride length, hip flexion, and knee flexion using a pair of linkages (linkage assembly of 208/209 that controls the gait/stride by constraining leg movement at the knee and hip – see [0025] and abstract) connected at proximal ends to the boots (shoes 613 – details of foot portion of linkage shown in FIG 12) and at distal ends to a crank assembly (cranks 236 per [0025] and seen in FIG 3).

Claim 15: The method of claim 14, further comprising the step of facilitating proper heel strike by controlling ankle angle (via ankle motor 205 per [0025]).

Claim 16: The method of claim 14, further comprising the step of facilitating proper forefoot position by controlling foot rotation (via ankle motor 205 per [0025]; see also [0040] for details on how foot movement is controlled).

Claim 17: The method of claim 14, further comprising the step of adjusting hip and knee flexion of the gait pattern (via the linkages 208/209 as discussed above and in [0025]).

Claim 18: The method of claim 14, further comprising the step of adjusting stride length (by controlling gait using hip and knee motors 204, 203 as discussed in [0025]; this would result in a controllable, adjustable stride length).

Claim 19: The method of claim 14, further comprising the step of facilitating proper knee extension of the user (with knee motor 203 as discussed in [0025]).

Claim 20: The method of claim 14. further comprising the step of facilitating smooth continuous motion by the user throughout the gait pattern (in as much as applicant has shown this, the Agrawal device is configured to perform similarly via its various motors and linkages – see [0055] and [0056] which discuss smooth motion of the footpath; further, “smooth continuous motion” is a very broad limitation that could be satisfied by a variety of structures).

Claim 21: The method of claim 14, wherein each boot is pivotable about an axis perpendicular to a respective linkage and parallel to ground (see 608/609 of FIG 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784